PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GKOULALAS-DIVANIS et al.
Application No. 16/577,046
Filed: 20 Sep 2019
For: CREDENTIALS FOR CONSENT BASED FILE ACCESS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed March 17, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

In view of the epetition decision mailed March 17, 2021, this decision is dismissed as moot.

Telephone inquiries should be directed to the undersigned at (571) 272-3210.



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions